


Exhibit 10.19


 

 

 

(ALVAREZ & MARSAL LOGO) [a090906003.jpg]


 

 

 

633 West Fifth Street, Suite 2560, Los Angeles, CA 90071

Phone: 213.330.2390 Fax: 213.330.2133

www.alvarezandmarsal.com

 

 

December 29, 2008

Phillips S. Baker Jr.
President and Chief Executive Officer
Hecla Mining Company
6500 N Mineral Drive Suite 200
Coeur d’Alene, Idaho 83815-9408

Dear Mr. Baker:

This letter confirms and sets forth the terms and conditions of the engagement
between Alvarez & Marsal North America, LLC (“A&M”) and Hecla Mining Company and
its subsidiaries (the “Company”), including the scope of the services to be
performed and the basis of compensation for those services effective as of
December 19, 2008. Upon execution of this letter by each of the parties below
and receipt of the retainer described below, this letter will constitute an
agreement between the Company and A&M.

 

 

 

 

1.

Description of Services


 

 

 

 

 

 

 

a.

Officers. In connection with this engagement, A&M shall make available to the
Company:

 

 

 

 

 

 

 

(i)

Stanley E. Speer to serve as the Chief Restructuring Officer (the “CRO”);

 

 

 

 

 

 

 

 

(ii)

Upon the mutual agreement of A&M and the Board of Directors of the Company (the
“Board”), such additional personnel as are necessary to assist in the
performance of the duties set forth in clause l.b below (the “Additional
Personnel”). Such Additional Personnel may be designated by the Company as
executive officers upon mutual agreement between A&M and the Company; and

 

 

 

 

 

 

 

 

(iii)

Dean Swick will serve as a Senior Advisor.


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

b.

Duties.

 

 

 

 

 

 

 

(i)

The CRO, together with any Additional Personnel, in cooperation with the Chief
Executive Officer of the Company (the “CEO”), shall perform a financial review
of the Company, including but not limited to a review and assessment of
financial information that has been, and that will be, provided by the Company
to its creditors, including without limitation its short and long-term projected
cash flows;

 

 

 

 

 

 

 

 

(ii)

The CRO and any Additional Personnel shall assist the CEO in the identification
of cost reduction and operations improvement opportunities;

 

 

 

 

 

 

 

 

(iii)

The CRO and any Additional Personnel shall assist the CEO in developing for the
Board’s review possible restructuring plans or strategic alternatives for
maximizing the Company’s ability to meet its cash needs as well as to maximize
the enterprise value of the Company’s various business lines;

 

 

 

 

 

 

 

 

(iv)

The CRO jointly with the Chief Financial Officer (“CFO”) shall serve as the
principal contact with the Company’s creditors with respect to the Company’s
financial and operational matters; and

 

 

 

 

 

 

 

 

(v)

The CRO and any Additional Personnel shall perform such other services as
requested or directed by the Board and CEO and agreed to by such officer.

 

 

 

 

 

 

 

c.

Reporting. The CRO and any Additional Personnel shall report to the CEO and to
the Board.

 

 

 

 

 

 

 

d.

Employment by A&M. The CRO and any Additional Personnel will continue to be
employed by A&M and while rendering services to the Company will continue to
work with other personnel at A&M in connection with other unrelated matters,
which will not unduly interfere with services pursuant to this engagement. With
respect to the Company, however, the CRO and any Additional Personnel shall
operate under the direction of the CEO and the Board.

 

 

 

 

 

 

 

e.

Projections; Reliance; Limitation of Duties. You understand that the services to
be rendered by the CRO and any Additional

-2-

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

Personnel may include the preparation of projections and other forward-looking
statements, and that numerous factors can affect the actual results of the
Company’s operations, which may materially and adversely differ from those
projections and other forward-looking statements. In addition, the CRO and any
Additional Personnel will be relying on information provided by other members of
the Company’s management in the preparation of those projections and other
forward-looking statements. Neither the CRO, any Additional Personnel nor A&M
makes any representation or guarantee that an appropriate restructuring proposal
or strategic alternative can be formulated for the Company, that any
restructuring proposal or strategic alternative presented to the Board will be
more successful than all other possible restructuring proposals or strategic
alternatives, that restructuring is the best course of action for the Company
or, if formulated, that any proposed restructuring plan or strategic alternative
will be accepted by any of the Company’s creditors, shareholders and other
constituents. Further, neither the CRO, and any Additional Personnel nor A&M
assumes responsibility for the selection of any restructuring proposal or
strategic alternative that any such officer assists in formulating and
presenting to the Board, and the CRO and any Additional Personnel shall be
responsible for implementation only of the proposal or alternative approved by
the Board and only to the extent and in the manner authorized and directed by
the Board.

 

 

 

 

 

 

 

f.

Additional Responsibilities. Upon the mutual agreement of the Company and A&M,
A&M may provide such additional personnel as the Company may request to assist
in performing the services described above and such other services as may be
agreed to, on such terms and conditions and for such compensation as the Company
and A&M shall agree.

 

 

 

 

 

 

 

g.

In connection with the services to be provided hereunder, from time to time A&M
may utilize the services of employees of its affiliates. Such affiliates are
wholly owned by A&M’s parent company and employees.

 

 

 

 

 

 

 

 

 

 

-3-

--------------------------------------------------------------------------------


 

 

 

 

 

2.

Compensation

 

 

 

 

 

a.

A&M will be paid by the Company for the services of the CRO and any Additional
Personnel at the following hourly billing rates. The hourly billing rate for the
CRO is $650; for Mr. Swick is $725; for Sven Johnson is $550; and for James
Parker is $375. The current hourly billing rates for other A&M personnel, based
on the position held by such A&M personnel in A&M, are:


 

 

 

i.   Managing Director

 

$625 - $850

ii.  Director

 

$450 - $625

iii. Associate

 

$300 - $450

iv. Analyst

 

$225 - $300


 

 

 

 

 

 

 

Other A&M personnel beyond those listed above may assist on the engagement if
deemed necessary and approved in advance by the Company. Such rates shall be
subject to adjustment annually at such time as A&M adjusts its rates generally,
which will not occur prior to July 1,2009.

 

 

 

 

 

 

b.

In addition, A&M will be reimbursed by the Company for the reasonable
out-of-pocket expenses of the CRO and any Additional Personnel, and if
applicable, other A&M personnel, incurred in connection with this assignment,
such as travel, lodging, duplications, computer research, messenger and
telephone charges. In addition, A&M shall be reimbursed by the Company for the
reasonable fees and expenses of its counsel incurred in connection with the
preparation, negotiation and enforcement of this Agreement. All fees and
expenses due to A&M will be billed on a monthly basis or, at A&M’s discretion,
more frequently.

 

 

 

 

 

 

c.

The Company shall promptly remit to A&M a retainer in the amount of $400,000,
which shall be credited against any amounts due at the termination of this
engagement and returned upon the satisfaction of all obligations hereunder.

 

 

 

 

 

 

d.

The Company and A&M recognize that it is appropriate that A&M receive incentive
compensation for its services hereunder, in addition to the compensation set
forth above. To establish such incentive compensation, A&M and the Company will
seek to reach agreement within 45 days from the date hereof on the amount of
such incentive compensation and the terms on which it shall be payable.

-4-

--------------------------------------------------------------------------------


 

 

 

 

3.

Term

 

 

 

 

 

The engagement will commence as of the date hereof and may be terminated by
either party without cause by giving 10 days’ written notice to the other party.
A&M normally does not withdraw from an engagement unless the Company
misrepresents or fails to disclose material facts, fails to pay fees or
expenses, or makes it unethical or unreasonably difficult for A&M to continue to
represent the Company, or unless other just cause exists. In the event of any
such termination, any fees and expenses due to A&M shall be remitted promptly
(including fees and expenses that accrued prior to but were invoiced subsequent
to such termination). If the Company terminates this engagement without Cause or
if A&M terminates this engagement for Good Reason, A&M shall also be entitled to
receive the Incentive Fee upon the occurrence of the event specified in Section
2(d) if such event occurs within six months of the termination. The Company may
immediately terminate A&M’s services hereunder at any time for Cause by giving
written notice to A&M. Upon any such termination, the Company shall be relieved
of all of its payment obligations under this Agreement, except for the payment
of fees and expenses through the effective date of termination (including fees
and expenses that accrued prior to but were invoiced subsequent to such
termination) and its obligations under paragraph 8. For purposes of this
Agreement, “Cause” shall mean if (i) the CRO or any of the Additional Personnel
is convicted of, admits guilt in a written document filed with a court of
competent jurisdiction to, or enters a plea of nolo contendere to, an allegation
of fraud, embezzlement, misappropriation or any felony; (ii) the CRO or any of
the Additional Personnel willfully disobeys a lawful direction of the Board; or
(iii) a material breach of any of A&M’s or the CRO or any of the Additional
Personnel material obligations under this Agreement which is not cured within 30
days of the Company’s written notice thereof to A&M describing in reasonable
detail the nature of the alleged breach. For purposes of this Agreement,
termination for “Good Reason” shall mean either its resignation caused by a
breach by the Company of any of its material obligations under this Agreement
that is not cured within 30 days of A&M having given written notice of such
breach to the Company describing in reasonable detail the nature of the alleged
breach or a filing of a petition under Chapter 11 of the United States
Bankruptcy Code in respect of the Company unless within 45 days thereafter (or,
if sooner, prior to the date on which a plan of reorganization is confirmed or
the case is converted to one under Chapter 7), the Company has obtained judicial
authorization to continue the engagement on the terms herein pursuant to an
order which has become a final, nonappealable order.

-5-

--------------------------------------------------------------------------------


 

 

 

 

4.

No Audit, Duty to Update.

 

 

 

 

 

It is understood that the CRO, any Additional Personnel and A&M are not being
requested to perform an audit, review or compilation, or any other type of
financial statement reporting engagement that is subject to the rules of the
AICPA, SEC or other state or national professional or regulatory body. They are
entitled to rely on the accuracy and validity of the data disclosed to them or
supplied to them by employees and representatives of the Company. The CRO, any
Additional Personnel and A&M are under no obligation to update data submitted to
them or review any other areas unless specifically requested by the Board to do
so.

 

 

 

 

5.

No Third Party Beneficiary.

 

 

 

 

 

The Company acknowledges that all advice (written or oral) given by A&M to the
Company in connection with this engagement is intended solely for the benefit
and use of the Company (limited to its Board and management) in considering the
matters to which this engagement relates. The Company agrees that no such advice
shall be used for any other purpose or reproduced, disseminated, quoted or
referred to at any time in any manner or for any purpose other than
accomplishing the tasks referred to herein without A&M’s prior approval (which
shall not be unreasonably withheld), except as required by law, applicable
disclosure provisions under securities laws, or any listing agreement with the
New York Stock Exchange.

 

 

 

 

6.

Conflicts.

 

 

 

 

 

A&M is not currently aware of any relationship that would create a conflict of
interest with the Company or those parties-in-interest of which you have made us
aware. You have been advised that A&M is assisting ASARCO LLC in its Chapter 11
bankruptcy proceedings. Because A&M is a consulting firm that serves clients on
an international basis in numerous cases, both in and out of court, it is
possible that A&M may have rendered or will render services to or have business
associations with other entities or people which had or have or may have
relationships with the Company, including creditors of the Company. In the event
you accept the terms of this engagement, A&M will not represent, and A&M has not
represented, the interests of any such entities or people in connection with
this matter. Each of the Companies acknowledges and agrees that the services
being provided hereunder are being provided on behalf of each of them and each
of them hereby waives any and all conflicts of interest that may arise on
account of the services being provided on behalf of any other Company. Each
Company represents that

-6-

--------------------------------------------------------------------------------


 

 

 

 

 

it has taken all corporate action necessary and is authorized to waive such
potential conflicts of interest.

 

 

 

 

7.

Confidentiality / Non-Solicitation.

 

 

 

 

 

The CRO, and Additional Personnel and A&M shall keep as confidential all
non-public information received from the Company in conjunction with this
engagement, except (i) as requested by the Company or its legal counsel; (ii) as
required by legal proceedings or (iii) as reasonably required in the performance
of this engagement. All obligations as to non­disclosure shall cease as to any
part of such information to the extent that such information is or becomes
public other than as a result of a breach of this provision. Except as
specifically provided for in this letter, the Company on behalf of itself and
its subsidiaries and affiliates and any person which may acquire all or
substantially all of its assets agrees that, until two (2) years subsequent to
the termination of this engagement, it will not solicit, recruit, hire or
otherwise engage any employee of A&M who worked on this engagement while
employed by A&M (“Solicited Person”). Should the Company or any of its
subsidiaries or affiliates or any person who acquires all or substantially all
of its assets extend an offer of employment to or otherwise engage any Solicited
Person and should such offer be accepted, A&M shall be entitled to a fee from
the party extending such offer equal to the Solicited Person’s hourly client
billing rate at the time of the offer multiplied by 4,000 hours for a Managing
Director, 3,000 hours for a Senior Director and 2,000 hours for any other A&M
employee. The fee shall be payable at the time of the Solicited Person’s
acceptance of employment or engagement.

 

 

 

 

8.

Indemnification.

 

 

 

 

 

The Company shall indemnify the CRO and all Additional Personnel to the same
extent as the most favorable indemnification it extends to its officers or
directors, whether under the Company’s bylaws, its certificate of incorporation,
by contract or otherwise, and no reduction or termination in any of the benefits
provided under any such indemnities shall affect the benefits provided to the
CRO or Additional Personnel. The CRO and any Additional Personnel named as an
officer pursuant to Section l(a)(ii) shall be covered as an officer under the
Company’s existing director and officer liability insurance policy. The Company
shall also maintain any such insurance coverage for the CRO and each Additional
Personnel named as an officer pursuant to Section l(a)(ii) for a period of not
less than two years following the date of the termination of such officer’s
services hereunder. The provisions of this section 8 are in the nature of
contractual obligations and no change in applicable law or the Company’s
charter,

-7-

--------------------------------------------------------------------------------


 

 

 

 

 

bylaws or other organizational documents or policies shall affect the CRO’s or
any Additional Personnel (named as an officer pursuant to Section l(a)(ii))
rights hereunder. The attached indemnity provisions are incorporated herein and
the termination of this agreement or the engagement shall not affect those
provisions, which shall survive termination.

 

 

 

 

9.

Miscellaneous.

 

 

 

 

 

This Agreement shall (together with the attached indemnity provisions) be: (a)
governed and construed in accordance with the laws of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflict of laws thereof; (b) incorporates the entire understanding of the
parties with respect to the subject matter thereof; and (c) may not be amended
or modified except in writing executed by each of the signatories hereto. The
Company and A&M agree to waive trial by jury in any action, proceeding or
counterclaim brought by or on behalf of the parties hereto with respect to any
matter relating to or arising out of the performance or non-performance of the
Company or A&M hereunder. The Company and A&M agree, to the extent permitted by
applicable law, that any Federal Court sitting within the Southern District of
New York shall have exclusive jurisdiction over any litigation arising out of
this Agreement; to submit to the personal jurisdiction of the Courts of the
United States District Court for the Southern District of New York; and to waive
any and all personal rights under the law of any jurisdiction to object on any
basis (including, without limitation, inconvenience of forum) to jurisdiction or
venue within the State of New York for any litigation arising in connection with
this Agreement. Notwithstanding anything herein to the contrary, with the
Company’s consent, A&M may reference or list the Company’s name and/or a general
description of the services in A&M’s marketing materials, including, without
limitation, on A&M’s website.

-8-

--------------------------------------------------------------------------------


If the foregoing is acceptable to you, kindly sign the enclosed copy to
acknowledge your agreement with its terms.

 

 

 

 

 

Very truly yours,

 

 

Alvarez & Marsal North America, LLC

 

 

By:

-s- Stanley E. Speer [a090906004.jpg]

 

 

Stanley E. Speer

 

 

Managing Director

Accepted and Agreed:

Hecla Mining Company and Subsidiaries

 

 

 

By:  

-s- Phillips S. Baker. [a090906005.jpg]

 

Phillips S. Baker Jr.

 

President and Chief Executive Officer

-9-

--------------------------------------------------------------------------------


INDEMNIFICATION AGREEMENT

This indemnity is made part of an agreement, dated December 19, 2008 (which
together with any renewals, modifications or extensions thereof, is herein
referred to as the “Agreement”) by and between Alvarez & Marsal North America,
LLC (“A&M”) and Hecla Mining Company and its Subsidiaries (the “Company”), for
services to be rendered to the Company by A&M.

A. The Company agrees to indemnify and hold harmless each of A&M, its affiliates
and their respective shareholders, members, managers, employees, agents,
representatives and subcontractors (each, an “Indemnified Party” and
collectively, the “Indemnified Parties”) against any and all losses, claims,
damages, liabilities, penalties, obligations and expenses, including the
reasonable costs for counsel or others (including employees of A&M, based on
their then current hourly billing rates) in investigating, preparing or
defending any action or claim, whether or not in connection with litigation in
which any Indemnified Party is a party, or enforcing the Agreement (including
these indemnity provisions), as and when incurred, caused by, relating to, based
upon or arising out of (directly or indirectly) the Indemnified Parties’
acceptance of or the performance or nonperformance of their obligations under
the Agreement; provided, however, such indemnity shall not apply to any such
loss, claim, damage, liability or expense to the extent it is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from such Indemnified Party’s gross
negligence or willful misconduct. The Company also agrees that no Indemnified
Party shall have any liability (whether direct or indirect, in contract or tort
or otherwise) to the Company for or in connection with the engagement of A&M,
except to the extent that any such liability for losses, claims, damages,
liabilities or expenses are found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily and
directly from such Indemnified Party’s gross negligence or willful misconduct.
The Company further agrees that it will not, without the prior consent of an
Indemnified Party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action, suit or proceeding in respect of
which such Indemnified Party seeks indemnification hereunder (whether or not
such Indemnified Party is an actual party to such claim, action, suit or
proceedings) unless such settlement, compromise or consent includes an
unconditional release of such Indemnified Party from all liabilities arising out
of such claim, action, suit or proceeding.

B. These indemnification provisions shall be in addition to any liability which
the Company may otherwise have to the Indemnified Parties. In the event that, at
any time whether before or after termination of the engagement or the Agreement,
as a result of or in connection with the Agreement or A&M’s and its personnel’s
role under the Agreement, A&M or any Indemnified Party is required to produce
any of its personnel (including former employees) for examination, deposition or
other written, recorded or oral presentation, or A&M or any of its personnel
(including former employees) or any other Indemnified Party is required to
produce or otherwise review, compile, submit, duplicate, search for, organize or
report on any material within such Indemnified Party’s possession or control
pursuant to a subpoena or other legal (including administrative) process, the
Company will reimburse the Indemnified Party for its out of pocket expenses,
including the reasonable fees and expenses of its counsel, and will compensate
the

-1-

--------------------------------------------------------------------------------


Indemnified Party for the time expended by its personnel based on such
personnel’s then current hourly rate.

C. If any action, proceeding or investigation is commenced to which any
Indemnified Party proposes to demand indemnification hereunder, such Indemnified
Party will notify the Company with reasonable promptness; provided, however,
that any failure by such Indemnified Party to notify the Company will not
relieve the Company from its obligations hereunder, except to the extent that
such failure shall have actually prejudiced the defense of such action. The
Company shall promptly pay expenses reasonably incurred by any Indemnified Party
in defending, participating in, or settling any action, proceeding or
investigation in which such Indemnified Party is a party or is threatened to be
made a party or otherwise is participating in by reason of the engagement under
the Agreement, upon submission of invoices therefor, whether in advance of the
final disposition of such action, proceeding, or investigation or otherwise.
Each Indemnified Party hereby undertakes, and the Company hereby accepts its
undertaking, to repay any and all such amounts so advanced if it shall
ultimately be determined that such Indemnified Party is not entitled to be
indemnified therefor. If any such action, proceeding or investigation in which
an Indemnified Party is a party is also against the Company, the Company may, in
lieu of advancing the expenses of separate counsel for such Indemnified Party,
provide such Indemnified Party with legal representation by the same counsel who
represents the Company, provided such counsel is reasonably satisfactory to such
Indemnified Party, at no cost to such Indemnified Party; provided, however, that
if such counsel or counsel to the Indemnified Party shall determine that due to
the existence of actual or potential conflicts of interest between such
Indemnified Party and the Company such counsel is unable to represent both the
Indemnified Party and the Company, then the Indemnified Party shall be entitled
to use separate counsel of its own choice, and the Company shall promptly
advance its reasonable expenses of such separate counsel upon submission of
invoices therefor. Nothing herein shall prevent an Indemnified Party from using
separate counsel of its own choice at its own expense. The Company will be
liable for any settlement of any claim against an Indemnified Party made with
the Company’s written consent, which consent shall not be unreasonably withheld.

D. In order to provide for just and equitable contribution if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification, then the
relative fault of the Company, on the one hand, and the Indemnified Parties, on
the other hand, in connection with the statements, acts or omissions which
resulted in the losses, claims, damages, liabilities and costs giving rise to
the indemnification claim and other relevant equitable considerations shall be
considered; and further provided that in no event will the Indemnified Parties’
aggregate contribution for all losses, claims, damages, liabilities and expenses
with respect to which contribution is available hereunder exceed the amount of
fees actually received by the Indemnified Parties pursuant to the Agreement. No
person found liable for a fraudulent misrepresentation shall be entitled to
contribution hereunder from any person who is not also found liable for such
fraudulent misrepresentation.

-2-

--------------------------------------------------------------------------------


E. In the event the Company and A&M seek judicial approval for the assumption of
the Agreement or authorization to enter into a new engagement agreement pursuant
to either of which A&M would continue to be engaged by the Company, the Company
shall promptly pay expenses reasonably incurred by the Indemnified Parties,
including attorneys’ fees and expenses, in connection with any motion, action or
claim made either in support of or in opposition to any such retention or
authorization, whether in advance of or following any judicial disposition of
such motion, action or claim, promptly upon submission of invoices therefor and
regardless of whether such retention or authorization is approved by any court.
The Company will also promptly pay the Indemnified Parties for any expenses
reasonably incurred by them, including attorneys’ fees and expenses, in seeking
payment of all amounts owed it under the Agreement (or any new engagement
agreement) whether through submission of a fee application or in any other
manner, without offset, recoupment or counterclaim, whether as a secured claim,
an administrative expense claim, an unsecured claim, a prepetition claim or a
postpetition claim.

F. Neither termination of the Agreement nor termination of A&M’s engagement nor
the filing of a petition under Chapter 7 or 11 of the United States Bankruptcy
Code (nor the conversion of an existing case to one under a different chapter)
shall affect these indemnification provisions, which shall hereafter remain
operative and in full force and effect.

G. The rights provided herein shall not be deemed exclusive of any other rights
to which the Indemnified Parties may be entitled under the certificate of
incorporation or bylaws of the Company, any other agreements, any vote of
stockholders or disinterested directors of the Company, any applicable law or
otherwise.

 

 

 

 

 

 

 

HECLA MINING COMPANY

 

ALVAREZ & MARSAL NORTH AMERICA, LLC

 

 

 

By:

-s- Phillips S. Baker Jr. [a090906005.jpg]

 

By:

-s- Stanley E. Speer [a090906004.jpg]  



Phillips S. Baker, Jr.

 

 

Stanley E. Speer

 

President & CEO

 

 

Managing Director

-3-

--------------------------------------------------------------------------------